Case 7:17-cr-00035-VB Document 178 Filed eS of 2
“ [ Jo [2

_ Briccetti

ed/Faxed O

Copies Maile
Chambers of Vincem 1.

  
   

UNITED STATES DISTRICT COURT gecgegnimmy ya’ TES
SOUTHERN DISTRICT OF NEW YORK 7.
\

 

 

x |

UNITED STATES OF AMERICA, ;
ORDER

V. . |

ROSHEEN HILLIARD, 17 CR 35-01 (VB) |

Defendant. |

x I

Defendant Rosheen Hilliard has filed a motion for reconsideration of the Court’s Order
dated January 25, 2021, denying his renewed motion for compassionate release pursuant to 18
U.S.C. § 3582(c)(1)(A)(i). (Doc. #172). Having carefully reviewed the motion for
reconsideration, as well as the government’s opposition (Doc. #176) and Hilliard’s reply (Doc.
#177), the Court finds that Hilliard has not demonstrated extraordinary and compelling reasons |
warranting a reduction of sentence, especially when considered in light of the sentencing factors
set forth in 18 U.S.C. § 3553(a).

In the instant motion, Hilliard claims the Court failed to consider his hepatitis C
condition, overlooked the fact that an inmate at FCI Fort Dix had recently died from COVID-19,
overlooked the inability of the Bureau of Prisons (“BOP”) to isolate inmates who test positive for
COVID-19, and failed to consider “the fact that Defendant is likely to perish from COVID-19
while serving the sentence imposed, given his underlying medical conditions.” (Doc. #172 at 7).

First, the Court has not overlooked Hilliard’s hepatitis C condition. In its memorandum
opinion and order dated June 15, 2020 (Doc. #153), the Court concluded there was no credible
evidence that this condition subjected Hilliard to heightened risk of serious complications from
COVID-19. And Hilliard did not even mention his hepatitis C in his renewed motion for
compassionate release. Nothing in the instant motion or in Hilliard’s medical records warrants
_teconsideration of the Court’s previous conclusion.

Second, although itis.true an FCI Fort Dix inmate died on January 22, 2021 (of which
the Court was unaware at the time it issued its January 25 order), that unfortunate fact does not
alter the Court’s conclusion that the recent outbreak at Fort Dix has subsided and that the vast
majority of inmates who have tested positive have recovered. See Federal Bureau of Prisons,
COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited Feb. 16, 2021) (fifty-six
inmates currently positive, 1,605 inmates have recovered, and one inmate has died). Moreover,
Hilliard neglected to mention in his motion for reconsideration that he tested positive for the
virus on January 6, 2021, experienced some symptoms, and has apparently recovered.! It is not
clear whether he has any lingering effects, but because he has already had (and fortunately
recovered from) the disease, his risk of reinfection is extremely low. See Centers for Disease
Control and Prevention, Reinfection With COVID-19, https://www.cdc.gov/coronavirus/2019-
ncov/your-health/reinfection.html (last visited Feb. 16, 2021) (“Cases of reinfection with
COVID-19 have been reported, but remain rare.”), Thus, a sentence reduction based on the risk

 

 

I Hilliard’s reply implicitly acknowledges that he was previously infected with the virus.
(Doc. #177 at 2).
Case 7:17-cr-00035-VB Document 178 Filed 02/17/21 Page 2 of 2

of contracting the virus again makes no sense. See United States v. Hawkins, 2021 WL 40206,
at *2 (E.D.N.Y. Jan. 5, 2021); United States v. Hardy, 2020 WL 7711676, at *2 (S.D.N.Y. Dec.
29, 2020); United States v. McCallum, 2020 WL 7647198, at *1 (S.D.N.Y. Dec. 23, 2020).

Third, Hilliard’s medical records reflect that after Hilliard tested positive, he was
“relocated to isolation B side of camp and placed immediately on ISOLATION for (+) covid
19.” (Doc. #176, Ex. A at 4). Other than his say-so, Hilliard has provided no credible
information to support his claim that FCI Fort Dix is not taking appropriate steps to mitigate the
spread of the virus, or that the facility is otherwise not providing adequate medical care and
treatment to inmates, including Hilliard.

Fourth, Hilliard also provides no evidence he is likely to die from COVID-19. As noted
above, he has apparently recovered from COVID-19, as have the vast majority of FCI Fort Dix
inmates who have contracted the disease. Although the pandemic continues to be a matter of
grave concern, the risk of infection, by itself, does not constitute an extraordinary and
compelling reason for reduction of a lawfully imposed prison sentence. If it did, the entire
inmate population of a facility like FCI Fort Dix would be released.

Finally, and importantly, Section 3582(c)(1)(A) mandates that the Court also consider the
Section 3553(a) factors “to the extent that they are applicable.” The Court has done so here.
Hilliard was the organizer and leader of an extensive heroin trafficking organization that
operated in and around Sullivan County, New York, and his actions directly contributed to the
pain and suffering and social ills of that community. He has served about 50 months of a 108-
month sentence, Given the seriousness of his offense and his lengthy criminal history, to reduce
his sentence by nearly five years would neither promote respect for the law nor provide just
punishment. Nor would it afford adequate deterrence or sufficiently protect the public from
further crimes of the defendant. These sentencing factors not only supported the sentence at the
time it was imposed, they also weigh strongly against Hilliard’s early release.

Defendant Hilliard’s motion for reconsideration DENIED.

Chambers will mail a copy of this Order to defendant at the following address:

Rosheen Hilliard

Reg. No. 78381-054

FC] Fort Dix

Federal Correctional Institution
P.O. Box 2000

Joint Base MDL, NJ 08640

Dated: February 16, 2021
White Plains, NY SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 

 
